Citation Nr: 1640056	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to February 1972.  The Veteran died in August 2012, and the appellant is his surviving spouse.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation effective from June 30, 2011.  The Veteran filed a timely notice of disagreement; however, he died prior to issuance of a statement of the case (SOC). 

In October 2012, the appellant submitted an application for accrued benefits.  In a February 2014 statement of the case, the RO recognized the appellant as a valid substitute claimant for the issue on appeal.  Accordingly, the appellant has been substituted as the claimant, and the issue on appeal has been recharacterized on the title page to reflect substitution.

The appellant testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days following that hearing in order to provide the appellant and her representative the opportunity to submit treatment records.  However, to date, no additional medical records have been received.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the April 2016 Board hearing, the appellant testified that the Veteran's diabetes mellitus did not require regulation of activities.  However, prior to his death, the Veteran reported that his activities were severely restricted.  See October 2011 notice of disagreement; October 2011 statement in support of claim.  The record reflects that the Veteran received ongoing treatment during his lifetime for his diabetes mellitus from a private physician, Dr. J.B. (initials used to protect privacy).  Nevertheless, the Board notes that the private treatment records that are associated with the claims file from Dr. J.B. do not include any records dated from April 2011 to August 2012.  As the Veteran reported that his activities were restricted during that time period, the Board finds that a remand is necessary to obtain such records. 

In addition, as noted above, the record was held open for 60 days to allow the appellant the opportunity to submit private treatment records; however, no records were received.  Therefore, on remand, the AOJ should attempt to obtain any other outstanding and relevant private treatment records.  

Furthermore, the Board notes that Virtual VA contains VA medical records from the Montgomery VAMC that were obtained as a result of a record search that was limited to treatment for PTSD.  Notably, however, these records include treatment reports from the Wiregrass CBOC that pertained to diabetes mellitus and were not included in the records obtained from the Central Alabama Health Care System.  As such, it appears there may be outstanding VA medical records.  Additionally, given the appellant's May 2016 hearing testimony, it is unclear whether the Veteran received treatment from the VA hospital in Birmingham, Alabama.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's diabetes mellitus that are not already of record.  A specific request should be made for authorization to obtain records from Dr. J.B. dated from April 2011 to August 2012.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Birmingham VA Medical Center, as well as any records from the Montgomery VAMC (including the Wiregrass CBOC) dated from January 2008 to August 2012.  

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




